Citation Nr: 1126801	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-29 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a compensable disability rating for service-connected pneumococcal meningitis (also claimed as cerebral meningitis).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to September 1976.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Procedural history

The RO awarded the Veteran service connection for pneumococcal meningitis in January 1977; a noncompensable (zero percent) disability rating was assigned, effective September 18, 1976.  The RO subsequently continued this noncompensable rating in decisions dated in May 1997 and March 1999.  

In November 2007, the Veteran filed an increased rating claim for his service-connected meningitis, which the RO denied in the above-referenced March 2008 rating decision.  The Veteran disagreed and perfected an appeal as to that issue.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the St. Petersburg RO in January 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  At this hearing, the Veteran submitted additional evidence directly to the Board accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).

With respect to the Veteran's TDIU claim, the Court has recently held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed in further detail below, the Veteran's has reasonably raised the issue of TDIU in a recent lay statement dated in April 2008.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending initial rating claim, and is listing the claim as an issue on appeal.  

Referred issues

In February 2001, the RO denied the Veteran's service-connection claim for bipolar disorder with psychotic features (previously diagnosed as schizophrenia).  The Veteran did not appeal that decision, and it became final.  See 38 C.F.R. §§ 3.104, 20.1103 (2010).  At the January 2011 hearing, the Veteran's representative specifically indicated that the Veteran wished to raise a claim to reopen his previously-denied service-connection claim for a psychiatric disability.  See the January 2011 hearing transcript, page 3.  In addition, the Veteran also testified that he has experienced headaches continuously since his active duty service to the present day.  Id. at page 6.  Based on this testimony, it appears that the Veteran wishes VA to separately consider awarding him direct service connection for a headache disability, in addition to considering such headaches as compensable residuals of his service-connected meningitis.

Because both of these claims have not yet been considered by the RO, they are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's meningitis and TDIU claims must be remanded for further procedural and evidentiary development.

Meningitis

In essence, the Veteran contends that his service-connected meningitis manifests in current residuals warranting the assignment of a compensable disability rating.  In particular, the Veteran contends that his meningitis causes "a fever, vomiting, headaches, stiff joints, painful joints, [and] difficulty sleeping or staying awake."  See the January 2011 hearing transcript, page 4.  Additionally, the Veteran contends that his currently-diagnosed bipolar disorder is also a residual of his meningitis.  Id. at pages 9 and 10.  

Meningitis is rated under Code 8019, which provides for a 100 percent evaluation when the disease is active.  Otherwise, residuals are to be rated separately, with any residuals identified receiving a minimum 10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8019.  Essentially, Diagnostic Code 8019 contemplates that, through use of analogous ratings, any manifestations of the meningitis could theoretically be rated analogous to various other codes.  See 38 C.F.R. § 4.124a [noting that VA should especially consider psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule].  

Crucially, Note (1) under this section specifies that it is required for the minimum ratings for residuals under diagnostic codes 8000-8025 that there be "ascertainable residuals."  A determination as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the diseases and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  See 38 C.F.R. § 4.24a, Note (1).  

In this connection, the RO has attempted to determine whether the Veteran in fact has "ascertainable residuals" of meningitis that may be separately compensated pursuant to the provisions noted above.  In March 2008 the Veteran underwent a VA brain and spinal cord examination.  The RO specifically asked the VA examiner to clarify whether the Veteran's in-service (1976) meningitis diagnosis was either pneumococcal or cerebral in nature, and to identify any current residuals.   Pertinently however, the VA examiner could not confirm the Veteran's type of meningitis in 1976 because the claims file was not available for review.  Additionally, although the examiner determined that the Veteran currently had "no residuals" of meningitis, he stated later in his report that he could not determine whether the Veteran's psychosis was caused by meningitis without referring the question to a psychiatric specialist.  See the March 2008 VA examiner's report, pages 6 and 7.

In June 2009, the Veteran underwent a VA mental health examination.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the June 2009 VA examiner diagnosed the Veteran with bipolar disorder.  As recognized at the January 2011 hearing [see the hearing transcript, pages 16 and 17], it appears that the June 2009 VA examiner provided conflicting opinions as to the etiology of the Veteran's bipolar disorder.  Indeed, at one point the examiner stated that the Veteran's bipolar disorder was "due to or a result of meningitis infection during military service."  On the very next page of his report however, the examiner stated that bipolar disorder was "not caused by or a result meningitis infection during military service."  See the June 2009 VA examiner's report, pages 8 and 9.

The Board finds both of the above-referenced VA examiners' reports inadequate for rating purposes based on their incomplete and contradictory findings.  As a result, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern the current nature of the Veteran's service-connected meningitis disability, to include whether such disability manifests in ascertainable residuals that may be separately compensated.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Thus, a remand is necessary to afford the Veteran another VA examination.

TDIU

As alluded to above, the Veteran recently asserted that his meningitis residuals render him unable to work.  Specifically, the Veteran alleged on his April 2008 Notice of Disagreement that his "pre- and post-discharge behavioral problems [claimed to be associated with this meningitis] are responsible for [his] not being able to locate and maintain employment."  The Veteran asserted that he has "always tried but just can't manage it."  See the Veteran's April 7, 2008 letter to the RO.  

The Board finds that, based on this statement, the issue of TDIU has been reasonably raised by the record.  As noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to TDIU should be developed and adjudicated by the RO in light of the Court's decision in Rice.

Virtual VA records

In a July 2009 Statement of the Case (SOC), the RO indicated that it reviewed the Veteran's Virtual VA records, but found no medical records pertinent to his claim.  See the July 2009 SOC, page 1.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, on remand, the agency of original jurisdiction (AOJ) should obtain and associate with the claims file all outstanding records of VA evaluation and/or treatment, to include paper copies of any "virtual" records that are not already in the claims folder.  The AOJ should follow the current procedures prescribed in           38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO should contact the Veteran and request that he identify any medical treatment he has received for meningitis, or for any claimed physical or mental residual of meningitis, to include bipolar disorder.  The AMC/RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  The AMC/RO should also review the Veteran's electronic Virtual VA file and copy and associate with his claims file all records not found in his paper claims file.  If the entirety of the Veteran's Virtual VA file is already associated with the Veteran's physical file, this should be made clear.

3.  After any identified records are associated with the claims file, the Veteran should be afforded a comprehensive VA examination to determine the nature and severity of his service-connected meningitis.  The Veteran's claims folder and a copy of this REMAND should be sent to, and reviewed by the VA examiner.  After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide an opinion with supporting rationale as to the following questions:

a.)  Is the Veteran's service-connected meningitis disability pneumococcal or cerebral in nature?  Please explain the distinction between the two characterizations.

b.)  Is the Veteran's service-connected meningitis disability currently an active febrile disease?  

c.) If the Veteran's meningitis is not active, is it as likely as not that the Veteran currently has any residual disability or disabilities resulting from his meningitis?  If so, please identify each residual.  The examiner should specifically comment upon the Veteran's assertion that his meningitis has caused him to develop bipolar disorder, as well as fevers, vomiting, headaches, stiff joints, painful joints, and sleeping problems.

If the examiner determines that consultation with a specialist, or specialized testing is necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

4.  After undertaking all required procedural development under the VCAA, and any other evidentiary development it deems necessary, the AMC/RO should review the Veteran's entire record, and adjudicate the Veteran's increased rating and TDIU claims.  If the either claim is denied, in whole or in part, the AMC/RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

